Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 2, 2020

                                       No. 04-20-00023-CV

                                      Robert THOMPSON,
                                           Appellant

                                                 v.

                                          Robert NIETO,
                                             Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV08856
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
        On February 21, 2020, this court notified the court reporter that the reporter’s record was
late. The court reporter responded to our notice by stating that the reporter’s record has not been
filed because appellant has failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of the clerk’s record is filed, and the court will consider
only those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court